WINCHESTER, J.,
with whom TAYLOR, C.J., and KAUGER, J., join, dissenting:
¶ 1 I dissent to the majority opinion which assumes original jurisdiction to declare portions of the newly enacted Workers' Compensation Code, effective August 26, 2011, unconstitutional. I do not agree that the statutes in question constitute impermissible special laws nor do they violate the separation of powers clause, Art. IV, § 1 of the Oklahoma Constitution.1
¶ 2 The majority finds that 85 O.S.2011, §§ 329 and 333, which exelude chiropractors from the list of qualified independent medical examiners, are special laws in violation the Oklahoma Constitution. The majority summarily claims that the exclusion of the Chiropractors creates a suspect, special class. I disagree.
¶ 3 Special laws, prohibited by Art. 5, §§ 46 and 59 of the Oklahoma Constitution, are those which do not have uniform operation and which apply to less than a whole class of persons, entities or things standing upon the same footing or in substantially the same situation or cireumstances. City of Bethany v. Public Employees Relations Bd. of State of Okl., 1995 OK 99, ¶ 36, 904 P.2d 604. The only issue to be resolved in a special laws attack is whether the statute in question targets for different treatment less than an entire class of similarly situated persons or things. Glasco v. State ex rel. Okla. Dept. of Corrections, 2008 OK 65, ¶ 18, 188 P.3d 177, 185.
¶ 4 The requisite class here includes the parties to the workers' compensation system, that is, the claimant employees and their employers. They are the parties entitled to submit evidence in a workers' compensation case. Despite the Chiropractors' assertions to the contrary, the implicated class is not the physicians who treat the claimants. The workers' compensation system exists for the *8benefit of claimants and their employers, not for the benefit of the treating physicians. The statutes in question articulate the rights of claimants and employers regarding the parties' submission of medical evidence at trial.2 Under the 2011 workers' compensation system, all claimants and their employers are treated alike and, as such, the statutes do not violate the special laws restraints in the Oklahoma Constitution.
¶ 5 Even if the Chiropractors could be considered part of a "class" for purposes of this analysis, the laws would not be deemed unconstitutional as chiropractors are not on the same footing as licensed medical doctors (M.D.'s) or doctors of osteopathy (D.0.'s). Chiropractors do not have the same medical training or education as M.D.'s or D.O.'s and their seope of work is more limited. Moreover, the practice of medicine by M.D.'s and D.O0.'s includes a wide variety of specialties and covers a much broader range of treatment. M.D.'s and D.0.'s are trained to treat and evaluate the entire human body while the seope of treatment by chiropractors is, admittedly, more limited. As such, the statutes in question validly distinguish the Chiropractors from M.D.'s and D.0.'s and are not impermissible, special laws.
¶ 6 Finally, the majority asserts that the statutes violate the separation of powers clause in Art. IV, § 1 of the Oklahoma Constitution. The separation of powers doctrine prohibits legislative intrusion upon the functions assigned to the judiciary by the Constitution. Yocum v. Greenbriar, 2005 OK 27, ¶ 13, 130 P.3d 213, 220. Generally, it is not within the province of this Court to judicially sanction the making of changes in workers' compensation statutes, or rights created thereunder, for this is within the prerogative of the legislature in the exercise of its police power. Ingram v. Oneok, Inc., 1989 OK 82, 775 P.2d 810, 813; Cities Service Gas Co. v. Witt, 1972 OK 100, 500 P.2d 288. Oklahoma's workers' compensation system is a creature of statute enacted by the Legislature which abrogates the common law, cere-ates statutorily exelusive rights in the field it operates, along with remedies and procedures, and is hence, suit generis. See 85 O.S.2011 § 301 et seq.; Ingram v. Oneok, Inc., 1989 OK 82, 775 P.2d 810, 813.
¶ 7 Neither 85 O.S.2011, § 329 nor § 383 invade the judiciary's independence and fact-finding powers as neither statute alters the weight to be accorded evidence presented to the workers' compensation court judge. The Workers' Compensation Court must still weigh all evidence and determine which evidence is clear and convincing.
¶ 8 Additionally, the present statutes are distinguishable from the statute at issue in Conaghan v. Riverfield Country Day School, 2007 OK 60, 163 P.3d 557, cited by the majority. In Conaghan, this Court held that a workers' compensation statute which attempts to predetermine the range of adjudicated facts, and impermissibly invades the judiciary's exclusive constitutional prerogative of factfinding, violated the separation of powers. Conaghan v. Riverfield Country Day School, 2007 OK 60, ¶ 20, 163 P.3d 557, 564. This Court also held, however, that a workers' compensation statute which created a rebuttable presumption in favor of a treating physician's opinion did not violate the separation of powers. Conaghan v. Riverfield Country Day School, 2007 OK 60, ¶ 19, 163 P.3d 557, 564.
¶ 9 In the present case, 85 0.98.2011, § 829(J), which provides that the opinion of an independent medical examiner shall be followed unless there is clear and convincing evidence to the contrary, is similar to the rebuttable presumption approved by this Court in Conaghan. The new requirement does not alter the burden of proof any more than the rebuttable presumption in Conaghan. The determination of whether a *9claimant has properly met his burden of proof is still the task of the trial judge.
¶ 10 The statutes in question do not constitute impermissible, special laws, nor do they violate the separation of powers doctrine. Accordingly, I dissent.

. I would decline to assume original jurisdiction in this case. When this Court has concurrent jurisdiction with the district courts, the Supreme Court will assume jurisdiction only in rare cases where there is a public interest controversy and an urgent or pressing need for determination of the matter. Keating v. Johnson, 1996 OK 61, ¶ 9, 918 P.2d 51. The Chiropractors failed to plead facts that would indicate a concern for the broader public welfare. Instead, the Chiropractors point to their own hypothetical diminution in revenue based on their inability to be paid for the production of independent medical examiner reports it presents to the workers' compensation court. Moreover, there is no urgent need to determine this matter at the Supreme Court level. There is no reason this matter could not be timely and adequately resolved in the trial court.


. Employers as well as employees rely upon the workers' compensation system for protection for on-the-job injuries. The Legislature has the sole discretion to change the laws to define qualified independent medical examiners as it sees fit, within the realm of constitutionality. There is no mention in the Act of a right for chiropractors to be qualified independent medical examiners nor do they have a right to present any evidence at workers' compensation hearings. The Legislature is free to exclude chiropractors from independent medical examiner status if it wishes to do so. Nothing in the new Act, however, prohibits the chiropractors from providing treatment to claimants.